Order filed March 27, 2012 Withdrawn, and Order filed April 19, 2012.




                                          In The

                       Fourteenth Court of Appeals
                                      ____________

                                  NO. 14-12-00169-CV
                                    ____________

                          LAMBERT ADUMEKWE, Appellant

                                            V.

               NEW HAMPSHIRE INSURANCE COMPANY, Appellee



                          On Appeal from the 269th District Court
                                  Harris County, Texas
                            Trial Court Cause No. 2010-81456


                                         ORDER
       According to information provided to this court, the trial court’s judgment was
signed January 11, 2012. Our information reflects that appellant filed a timely motion for
new trial and notice of appeal. Appellant also filed an affidavit of indigence. See Tex. R.
App. P. 20.1. This court originally was not been notified that any contest to the affidavit
had been filed or that the trial court had timely sustained any contest. Accordingly, on
March 27, 2012, the court ordered the record filed without the advance payment of costs.
See Tex. R. App. P. 20.1 (deeming appellant indigent when no contest or written order on
the contest are timely filed).

       The Harris County District Clerk filed a response to this court’s order. Attached to
the response were copies of the District Clerk’s timely contest to appellant’s affidavit and
the trial court’s timely order sustaining the contest. Therefore, this court’s order issued
March 27, 2012, requiring that the record be filed without the advance payment of costs is
ordered WITHDRAWN.

       The record in this appeal is due May 10, 2012.         Appellant has not paid for
preparation of the record in this appeal. Accordingly, we issue the following order:

       Unless appellant pays for preparation of the clerk’s record in this appeal, and
provides this court with proof of payment for the record, on or before May 10, 2012, the
appeal will be dismissed for want of prosecution. See Tex. R. App. P. 37.3(b).



                                          PER CURIAM




                                            2